Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 1 of 20 PageID 5557



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

 PAMELA M. PERRY,

              Plaintiff,

 v.                                   Case No:    2:13-cv-36-FtM-29DNF

 THE   SCHUMACHER   GROUP   OF
 LOUISIANA,    a     Louisiana
 corporation, THE SCHUMACHER
 GROUP OF FLORIDA, INC., a
 Florida corporation, COLLIER
 EMERGENCY   GROUP,   LLC,   a
 Florida limited liability
 company, HEALTH MANAGEMENT
 ASSOCIATES INC., a Michigan
 corporation and NAPLES HMA,
 LLC,   a   Florida    limited
 liability company,

              Defendants.


                                OPINION AND ORDER

       This    matter   comes    before   the    Court   on   defendants   The

 Schumacher Group of Louisiana, The Schumacher Group of Florida,

 and Collier Emergency Group, LLC’s Motion for Summary Judgment

 (Doc. #244) filed on May 18, 2020.        Plaintiff filed a Response in

 Opposition (Doc. #258) on June 8, 2020.          For the reasons set forth

 below, the motion is denied.
Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 2 of 20 PageID 5558



                                       I.

    A. Factual Background 1

       The Schumacher Group (TSG) is a corporation that provides

 healthcare staffing services at medical facilities in certain

 states throughout the country. 2      (Doc. #142, p. 12.)        In May 2011,

 the Collier Emergency Group, LLC (CEG), a subdivision of TSG,

 entered    into   an   Exclusive   Agreement      for   Emergency   Services

 (Exclusive Agreement) with Naples HMA, LLC (HMA) to staff the

 emergency    departments   at   two   hospitals    under   the   Physician’s

 Regional Healthcare System: Physician’s Regional Medical Center -

 Pine Ridge (Pine Ridge) and Physician’s Regional Medical Center -

 Collier Blvd. (Collier).        (Doc. #244-1, p. 30.)       Under the terms

 of the Exclusive Agreement, CEG was required to staff the emergency

 department with an adequate number of emergency professionals and

 designate a physician, reasonably satisfactory to HMA, to be the

 Medical Director of the Emergency Department.              (Id. pp. 30-32.)



       1The background facts are either undisputed or read in the
 light most favorable to plaintiff as the nonmoving party.
 However, these facts, accepted at the summary judgment stage of
 the proceedings, may not be the “actual” facts of the case. See
 Priester v. City of Riviera Beach, Fla., 208 F.3d 919, 925 n.3
 (11th Cir. 2000).


       2TSG consists of the Schumacher Group of Louisiana, Inc.,
 the Schumacher Group of Florida, Inc., and the Collier Emergency
 Group, LLC.




                                    - 2 -
Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 3 of 20 PageID 5559



 The agreement further provided that all emergency professionals

 were subject to the “continuous approval” of HMA, and that HMA

 may,     without     cause,     direct    CEG    to    preclude    any    emergency

 professional from providing medical services if HMA reasonably

 believed the continued provision of medical services was not in

 its “best interest.”          (Id. at 33.)       If such a directive was made,

 CEG     was    contractually     required       “within   30     days    of    [HMA’s]

 directive, [to] exclude that Emergency Professional from providing

 any further Services.”          (Id.)

         In    June   2011,    plaintiff    Pamela     Perry,    M.D.,    an    African

 American female and emergency physician, was recruited by CEG to

 serve as the Medical Director in the Emergency Department at Pine

 Ridge.        (Doc. #244, p. 5; Doc. #258-1, ¶ 1.)                HMA approved of

 CEG’s     selection     and    plaintiff     was      subsequently      offered    the

 position.        (Doc. #244, p. 5; Doc. #258-1, ¶ 2.)                         Plaintiff

 accepted and entered into three separate agreements with CEG: a

 Business Associate Agreement, a Physician Agreement, and a Medical

 Director Agreement.          (Doc. #142, p. 12.)

         Plaintiff’s tenure as Medical Director at Pine Ridge began in

 July 2011.       The satisfaction ratings for the Emergency Department

 steadily increased under her supervision (id. p. 14), but the

 improvements were not without complications.                   Plaintiff testified

 that Carol McConn, HMA’s chief nursing officer, ignored her,




                                          - 3 -
Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 4 of 20 PageID 5560



 excluded her from meetings, and bypassed her in communications.

 (Doc. #90, pp. 30, 33.)             Plaintiff also stated that McConn rarely

 spoke with her, but routinely spoke with her predecessor and would

 bypass plaintiff “to speak with any male physician present.”                      (Id.

 at 30.)

       Similarly, problems with HMA nursing director Bobbie Hamilton

 began    on    “day   one.”         (Id.)      Hamilton    refused   to   meet    with

 plaintiff for regular weekly meetings to discuss the business of

 the Emergency Department, ignored her as Medical Director, and

 “regularly       exhibited      a    pattern     of    behavior    consistent     with

 harassment and being an obstructionist to [plaintiff’s] role as

 Medical Director such as failing to address clinical issues by HMA

 RN’s working with [her] and failing to communicate resolution of

 these concerns to [her].”             (Doc. #90, pp. 30, 73; Doc. #244-6, p.

 108.)      Per    plaintiff,        Hamilton    also    “refused    to   comply   with

 requests for weekly meetings to ensure a collaborative approach to

 emergency department management.”                (Doc. #244-6, p. 108.)

       On January 11, 2012, plaintiff sent an email to Hamilton and

 Dr.     Todd     Carlson,     TSG’s     Regional       President-East      Division,

 regarding      the    overtly       negative    attitude    nurse    Aimee   Collins

 exhibited towards plaintiff.                (Doc. #142, p. 14.)      Plaintiff also

 stated that HMA nurse Jacki Ellis had a similar attitude, and

 accused Ellis of “lying in a medical record, refusing to be




                                             - 4 -
Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 5 of 20 PageID 5561



 professional       towards       [plaintiff]      in   any   manner,      acting    rude,

 confrontational and directly contradictory with regards to patient

 care.”      (Id.; Doc. #244-4, p. 70.)            According to plaintiff, Ellis

 “did not exhibit similar behavior towards other MD’s.”                              (Doc.

 #244-4, p. 70.)            Plaintiff believed that the negative behavior

 exhibited by McConn, Hamilton, Collins, and Ellis was racially

 motivated.

        In March 2012, Dr. Carlson and Marty Anderson, a Senior

 Regional Vice President at TSG, met with Joseph Bernard, the chief

 operating      officer      at   Pine   Ridge,     and    McConn    for    a    regularly

 scheduled quarterly meeting.              (Doc. #244, p. 12; Doc. #258-1, ¶

 27.)       During the meeting, McConn alleged that plaintiff was not

 getting      along    or    communicating      well      with    the    nurses     in   the

 department, was not following the hospital sedation policy, and

 was not performing HMA mandated chart reviews.                          (Id.)    Anderson

 inquired      as     to    the   status   of     an    investigation        into    these

 allegations, but one had not been done. 3                       (Id.)     Prior to the

 meeting, Dr. Carlson, Anderson, and Bernard did not know of any


        3
        Anderson has testified she was surprised HMA had not
 investigated the allegations against plaintiff prior to the
 meeting because of the importance of determining “if there’s any
 foundation to the complaints.” (Doc. #110-1, p. 47.) However,
 Anderson did not ask why an investigation had not been done,
 testifying that as the “vendors,” TSG has “to be careful about how
 aggressively [it] behaves in a meeting” and “need[s] to protect
 the contract.” (Doc. #134, p. 96.)




                                           - 5 -
Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 6 of 20 PageID 5562



 issues regarding plaintiff’s performance.             (Doc. #89, p. 6; Doc.

 #110-1, p. 45; Doc. #128, p. 36.)

        On or about March 7, 2012, plaintiff had dinner with Dr.

 Carlson and Anderson to discuss the issues raised by McConn at the

 meeting.     (Doc. #142, p. 15.)              Plaintiff indicated that the

 alleged deficiencies in her performance were false and that she

 would provide Dr. Carlson and Anderson with documentation to

 support her position.      (Id.)      Plaintiff also agreed to provide Dr.

 Carlson and Anderson with an opportunity to address these issues

 with HMA.    (Id.)   On March 21, 2012, Dr. Carlson sent plaintiff a

 text message stating, “We will be clearing the air and bringing

 the facts to light in front of all admin.             Will take care of it.”

 (Id.; Doc. #244-8, p. 121.)

        Approximately two weeks after the dinner, plaintiff told

 Anderson that she believed racial discrimination was an issue at

 Pine   Ridge.     (Doc.   #90,   p.    82.)    In   response   to   plaintiff’s

 allegations of racial discrimination, Anderson sent plaintiff an

 email stating the following:

        I’m still bothered about your comments that Bobbie
        [Hamilton] has been making derogatory racial comments
        about you. I know that you promised not to give us the
        names, but I really feel that it’s necessary to bring
        this forward, it absolutely cannot be tolerated and I
        feel strongly and we need to have this investigated and
        handled. Would you reconsider? There should be no threat
        to the parties that either heard the comments or were
        told the comments. They would be protected.




                                       - 6 -
Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 7 of 20 PageID 5563




 (Doc. #142, p. 16.)              Plaintiff responded, “Unfortunately, I am

 simply not in a position to provide that specific info.                           I do not

 feel it prudent to jeopardize a separate individual’s livelihood

 by involving them in this situation.”                    (Id.)

        On March 28, 2012, Dr. Carlson and Anderson attended a meeting

 with Bernard at Pine Ridge with the intention of discussing the

 issues regarding plaintiff.               (Doc. #110-1, p. 61.)             While there

 is conflicting evidence as to what occurred at the meeting, it is

 agreed that Bernard requested plaintiff be removed as Medical

 Director and staff physician. 4              (Doc. #142, pp. 16-17.)              Bernard

 made       such    a   request    by     invoking       the    contractual    provision

 permitting HMA to remove a service provider for no cause if it

 believed that the provider’s services were not in Pine Ridge’s

 best interest.           (Id.)    Dr. Carlson and Anderson agreed to honor

 the request (id.), and plaintiff was notified of her termination

 on   April        5,   2012.     (Doc.    #244,    p.    14;     Doc.   #258-1,    ¶   32.)




        4
        Anderson testified that prior to the request to terminate
 plaintiff’s employment, Bernard was informed of plaintiff’s
 discrimination allegations. (Doc. #110-1, pp. 61-62.) However,
 Bernard testified that he did not learn of plaintiff’s
 discrimination claims until after her departure. (Doc. #92, p.
 10.) Bernard also testified that when he informed Dr. Carlson and
 Anderson of the reasons for terminating plaintiff’s employment,
 “they whole heartily agreed.” (Id. p. 8.)




                                            - 7 -
Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 8 of 20 PageID 5564



 Plaintiff worked at Pine Ridge until May 22, 2012.                   (Doc. #142,

 p. 17.)

    B. Procedural Background

       This case involves a long and complicated procedural history, 5

 but the relevant procedural facts are as follows.                On May 1, 2020,

 plaintiff filed a four-count Sixth Amended Complaint with the

 following claims: racial discrimination (Count One) and gender

 discrimination      (Count        Two)     under      42    U.S.C.   §   2000e-2;

 discrimination     under     42    U.S.C.        §   1981   (Count   Three);   and

 retaliation (Count Four) under 42 U.S.C. § 2000e-3.                  (Doc. #235.)

 Counts One, Two, and Four are alleged against TSG and HMA, while

 Count Three is alleged only against TSG.

       On May 18, 2020, TSG filed the Motion for Summary Judgment

 currently before the Court.               (Doc. #244.)        Plaintiff filed a

 Response in Opposition (Doc. #258) on June 8, 2020, and the matter

 is now ripe for review.




       5The Court previously granted summary judgment to TSG after
 determining, inter alia, plaintiff was an independent contractor
 and not an employee for purposes of her claims.       (Doc. #160.)
 However, the Eleventh Circuit reversed, finding there was a genuine
 dispute of material fact regarding plaintiff’s employment status.
 Perry v. Schumacher Grp. of La., 809 Fed. App’x 574 (11th Cir.
 2020).




                                          - 8 -
Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 9 of 20 PageID 5565



                                       II.

       Summary   judgment    is    appropriate   only   when   the   Court    is

 satisfied that “there is no genuine dispute as to any material

 fact and the movant is entitled to judgment as a matter of law.”

 Fed. R. Civ. P. 56(a).           “An issue of fact is ‘genuine’ if the

 record taken as a whole could lead a rational trier of fact to

 find for the nonmoving party.”         Hickson Corp. v. N. Crossarm Co.,

 Inc., 357 F.3d 1256, 1260 (11th Cir. 2004) (citation omitted).               A

 fact is “material” if it may affect the outcome of the suit under

 governing law.     See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 248 (1986).     “A court must decide ‘whether the evidence presents

 a sufficient disagreement to require submission to a jury or

 whether it is so one-sided that one party must prevail as a matter

 of law.’”     Hickson, 357 F.3d at 1260 (quoting Anderson, 477 U.S.

 at 251).

       In ruling on a motion for summary judgment, the Court views

 all evidence and draws all reasonable inferences in favor of the

 nonmoving party.       Tana v. Dantanna’s, 611 F.3d 767, 772 (11th Cir.

 2010).      However,    “[i]f    reasonable   minds   might   differ   on   the

 inferences arising from undisputed facts, then the court should

 deny summary judgment.”           St. Charles Foods, Inc. v. America’s

 Favorite Chicken Co., 198 F.3d 815, 819 (11th Cir. 1999) (quoting

 Warrior Tombigbee Transp. Co. v. M/V Nan Fung, 695 F.2d 1294, 1296-




                                      - 9 -
Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 10 of 20 PageID 5566



  97 (11th Cir. 1983)).     “If a reasonable fact finder evaluating the

  evidence could draw more than one inference from the facts, and if

  that inference introduces a genuine issue of material fact, then

  the court should not grant summary judgment.”            Allen v. Bd. of

  Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1315 (11th Cir. 2007).

                                     III.

        As noted, the Sixth Amended Complaint alleges racial and

  gender discrimination under 42 U.S.C. § 2000e-2 (Counts One and

  Two), discrimination under 42 U.S.C. § 1981 (Count Three), and

  retaliation under 42 U.S.C. § 2000e-3 (Count Four).            TSG argues

  it is entitled to summary judgment on each of these claims.             The

  Court will begin with the three claims brought under 42 U.S.C. §

  2000e, otherwise known as Title VII.

     A. Title VII

        Title VII makes it unlawful for an employer “to discharge any

  individual, or otherwise discriminate against any individual with

  respect to his compensation, terms, conditions, or privileges of

  employment, because of such individual’s race, color, religion,

  sex, or national origin.”       42 U.S.C. § 2000e-2(a)(1).       Title VII

  also makes it unlawful for an employer to retaliate against an

  employee because she has “made a charge, testified, assisted, or

  participated in any manner in an investigation, proceeding, or

  hearing” under the statute.      42 U.S.C. § 2000e-3(a).     To establish




                                    - 10 -
Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 11 of 20 PageID 5567



  a prima facie case of discrimination, plaintiff must show “(1) she

  is a member of a protected class; (2) she was subjected to an

  adverse employment action; (3) her employer treated similarly

  situated employees outside of her protected class more favorably

  than    she    was   treated;   and   (4)   she   was   qualified   to   do   the

  job.”     Burke–Fowler v. Orange Cty., Fla., 447 F.3d 1319, 1323

  (11th Cir. 2006).       To establish a prima facie case of retaliation,

  plaintiff must show “(1) that she engaged in statutorily protected

  activity; (2) that she suffered an adverse employment action; and

  (3) that there is some causal relation between the two events.”

  Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1363 (11th Cir.

  2007).

         When a plaintiff offers circumstantial evidence to establish

  a Title VII violation, the Court uses the analytical framework

  established in McDonnell Douglas Corp. v. Green, 411 U.S. 792

  (1973).       Lawver v. Hillcrest Hospice, Inc., 300 Fed. App’x 768,

  772 (11th Cir. 2008).

         This framework requires the plaintiff to establish
         a prima facie case of discrimination, and then the
         burden shifts to the employer to offer a legitimate,
         non-discriminatory reason for the employment action it
         took. The burden then shifts back to the plaintiff to
         demonstrate that the proffered reason was pretextual.
         The plaintiff can establish pretext by showing that the
         employer’s non-discriminatory reason should not be
         believed, or, when considering all the evidence, that it
         is more likely that the discriminatory reasons motivated
         the decision than the employer’s proffered reasons.




                                        - 11 -
Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 12 of 20 PageID 5568




  Id. (citations omitted).                  This burden-shifting framework also

  applies            to    retaliation     claims    supported     by    circumstantial

  evidence.               Strickland v. Water Works & Sewer Bd. of City of

  Birmingham, 239 F.3d 1199, 1207 (11th Cir. 2001).

           Regarding Counts One and Two, plaintiff has produced evidence

  that         she    is    an   African   America    woman   whose     employment   was

  terminated despite her being qualified for the position.                      She has

  also adduced evidence suggesting a similarly situated employee

  outside of her protected classes was treated more favorably than

  her. 6       Regarding Count Four, plaintiff has produced evidence that

  she      complained            of   discrimination,   and      her    employment   was

  terminated shortly thereafter.                Based on this evidence, the Court

  finds plaintiff has established prima facie cases of retaliation

  and racial and gender discrimination in violation of Title VII.




           6
         Dr. David Childress, a Caucasian man, was hired to be the
  Medical   Director   at   Collier’s   Emergency   Department   at
  approximately the same time plaintiff was hired for the same role
  at Pine Ridge. (Doc. #235, ¶¶ 73-75; Doc. #240, ¶ 74; Doc. #92,
  p. 11.)    Plaintiff has also adduced evidence that there were
  concerns over Dr. Childress’s performance and issues with his
  communication and leadership style, similar to those HMA conveyed
  as the primary reasons for plaintiff’s termination. (Doc. #92,
  p. 11; Doc. #128, p. 84.)     Nonetheless, there were never any
  discussions about removing Dr. Childress from his position, and
  Dr. Childress was allowed to grow into the Medical Director role
  over time. (Doc. #92, pp. 11; Doc. #128, pp. 84-85.)




                                             - 12 -
Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 13 of 20 PageID 5569



  See Walden v. Ctrs. for Disease Control & Prevention, 669 F. 3d

  1277, 1293 (11th Cir. 2012) (“We are mindful that the plaintiff’s

  burden of establishing a prima facie case in Title VII cases ‘is

  not onerous.’” quoting Tex. Dep’t of Cmty. Affairs v. Burdine, 450

  U.S. 248, 253 (1981)). 7

        As    plaintiff        has        established      prima   facie      cases     of

  discrimination and retaliation under Title VII, the burden shifts

  to    TSG   to   offer   a    legitimate,            non-discriminatory     and     non-

  retaliatory reason for its employment action.                    In the motion, TSG

  suggests it acts as a recruitment agency/placement service, and

  argues it terminated plaintiff’s employment because “TSG’s client

  HMA   instructed    it   to        do    so,   and    pursuant   to   the   Exclusive

  Agreement, it was contractually obligated to do so.”                     (Doc. #244,

  pp. 19, 20.)     As noted, under the terms of the Exclusive Agreement,

  HMA could, without cause, direct CEG to preclude any “Emergency



        7To the extent TSG argues plaintiff cannot establish a prima
  facie Title VII case against it because all of the alleged
  discrimination was attributable to HMA (Doc. #244, pp. 18-19), the
  Court disagrees. See Watson v. Adecco Emp’t Servs., Inc., 252 F.
  Supp. 2d 1347, 1354-55 (M.D. Fla. 2003) (recognizing that under
  the common law joint employer theory of agency, liability arises
  when “two entities contract with each other for the performance of
  some task, and one company retains sufficient control over the
  terms and conditions of employment of the other company’s
  employees” (citation omitted)); see also Virgo v. Riviera Beach
  Assocs., Ltd., 30 F.3d 1350, 1360 (11th Cir. 1994) (in determining
  if an employer was a “joint employer,” whether the employer
  retained sufficient control was “essentially a factual question”).




                                            - 13 -
Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 14 of 20 PageID 5570



  Professional from providing Services,” and if so directed, CEG was

  required “within 30 days of [HMA’s] directive, [to] exclude that

  Emergency   Professional    from    providing     any    further    Services.”

  (Doc. #244-1, p. 33.)           Given TSG’s burden of articulating a

  legitimate, non-discriminatory and non-retaliatory explanation is

  “exceeding light,” Meeks v. Comput. Assocs. Int’l, 15 F.3d 1013,

  1019 (11th Cir. 1994), the Court finds TSG has satisfied its

  burden.

        As TSG has articulated a legitimate reason for terminating

  plaintiff’s employment, the burden shifts back to plaintiff to

  demonstrate the reason is pretextual.             As noted previously, a

  plaintiff can establish pretext “by showing that the employer’s

  non-discriminatory     reason    should     not   be    believed,   or,    when

  considering all the evidence, that it is more likely that the

  discriminatory reasons motivated the decision than the employer’s

  proffered    reasons.”      Lawver,   300     Fed.     App’x   at   772.     “A

  legitimate, nondiscriminatory reason proffered by the employer is

  not a pretext for prohibited conduct unless it is shown that the

  reason was false and that the real reason was impermissible.”

  Boyland v. Corr. Corp. of Am., 390 Fed. App’x 973, 975 (11th Cir.

  2010) (citing St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515

  (1993)).    If the proffered reason “is one that might motivate a

  reasonable employer, a plaintiff cannot merely recast the reason,




                                     - 14 -
Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 15 of 20 PageID 5571



  but must ‘meet that reason head on and rebut it.’”                        Id. (quoting

  Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th Cir. 2000)).

        Plaintiff argues TSG’s justification for the termination,

  namely that it had no choice but to honor the wishes of HMA, is

  pretextual because it ignores the true relationship between TSG

  and HMA.    (Doc. #258, p. 5.)             In support, plaintiff notes that the

  Exclusive Agreement provision TSG relies upon provides that HMA

  can direct CEG to preclude an Emergency Professional from providing

  services     “only        if   [HMA]       reasonably    believes     the     Emergency

  Professional’s continued provision of Services would not be in

  [HMA]’s best interest.”             (Doc. #244-1, p. 33.)           Accordingly, if

  HMA   failed       to     provide      a    reasonable    basis     for     terminating

  plaintiff’s employment, plaintiff argues TSG had the ability “to

  insist     [she]        maintain    her     position,    without     breaching     the

  Exclusive Agreement.”           (Doc. #258, p. 7.)

        Plaintiff argues TSG’s ability to ensure HMA had a reasonable

  basis for terminating her employment is just one example from the

  Exclusive Agreement indicating TSG acted as more than a mere

  staffing agency for HMA.               (Id. p. 5.)       Other examples from the

  Exclusive Agreement include (1) TSG’s right to designate the

  Medical Director of Pine Ridge’s Emergency Department, (2) TSG’s

  obligation to develop and monitor the implementation of a plan to

  improve the performance of the Emergency Department, and (3) HMA’s




                                             - 15 -
Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 16 of 20 PageID 5572



  obligation to TSG to provide space, supplies, nurses, and other

  items for the function of the Emergency Department.           (Doc. #244-

  1, pp. 31, 32, 34.)      Additionally, under the Exclusive Agreement

  TSG was obligated to ensure each medical provider had received and

  read a copy of HMA’s compliance manual, had agreed to comply with

  the requirements of the compliance manual, and would immediately

  report “any suspected violations of law or other questionable

  conduct involving [HMA] or any employee to [HMA]’s Compliance

  Officer and/or the HMA confidential helpline or post office box.”

  (Id. p. 36).       Plaintiff argues TSG’s various obligations and

  rights under the Exclusive Agreement distinguish this case from

  others in which courts have determined an employee placement

  service cannot be liable for Title VII violations committed by its

  clients against its temporary employees.         See, e.g., Watson, 252

  F. Supp. 2d at 1356-57.

        Separate from the terms of the Exclusive Agreement, plaintiff

  argues there is also evidence that TSG had previously acted in a

  way indicating it was not merely a staffing agency.           (Doc. #258,

  p. 5.)   For example, when TSG first learned of the alleged issues

  with plaintiff at the March 2012 meeting, TSG investigated the

  matter to determine the legitimacy of the complaints.           (Doc. #89,

  p. 6; Doc. #110-1, p. 61.)      Such evidence seems to undermine TSG’s

  claim that it was required to simply accept HMA’s decision to




                                    - 16 -
Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 17 of 20 PageID 5573



  terminate plaintiff and had no ability to investigate the actions

  of HMA employees.      (Doc. #244, p. 22.)

        After considering the parties’ arguments as well as the record

  materials,     the   Court    finds   plaintiff      has    adduced    sufficient

  evidence to create a jury question as to whether TSG’s articulated

  reason for terminating plaintiff’s employment was pretext for

  discrimination and/or retaliation.             See Chatman v. Nat’l R.R.

  Passenger Corp., 2008 WL 4164383, *8, 11 (M.D. Fla. Sept. 5, 2008)

  (finding plaintiff had produced sufficient evidence of pretext,

  including     comparator     disparate     treatment       evidence,   to   defeat

  summary   judgment     on     discrimination    and     retaliation      claims).

  Accordingly, TSG’s request for summary judgment on the Title VII

  claims, Counts One, Two, and Four, is denied.

     B. Section 1981

        Count   Three   of     the   Sixth   Amended     Complaint      alleges   TSG

  violated 42 U.S.C. § 1981, which provides the following:

        All persons within the jurisdiction of the United States
        shall have the same right in every State and Territory
        to make and enforce contracts, to sue, be parties, give
        evidence, and to the full and equal benefit of all laws
        and proceedings for the security of persons and property
        as is enjoyed by white citizens, and shall be subject to
        like punishment, pains, penalties, taxes, licenses, and
        exactions of every kind, and to no other.

  42 U.S.C. § 1981(a).         “The elements of a section 1981 claim in the

  employment context are the same as the elements of a Title VII




                                        - 17 -
Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 18 of 20 PageID 5574



  claim.”    Harrison v. Belk, Inc., 748 Fed. App’x 936, 941 (11th

  Cir. 2018) (citation omitted).         In bringing a section 1981 claim,

  the plaintiff bears the burden of showing that race was a but-for

  cause of the injury.       Comcast Corp. v. Nat’l Assoc. of African

  American-Owned Media, 140 S.Ct. 1009, 1014 (2020).

        In its motion, TSG argues plaintiff fails to provide any

  evidence to support a claim that but-for her race, TSG would not

  have terminated her contract with HMA.         (Doc. #244, p. 24.)       TSG

  further   argues    that   it   is    “undisputed”   that    it   terminated

  plaintiff’s employment at the request of HMA, “and pursuant to the

  Exclusive Agreement, it was contractually obligated to do so.”

  (Id.)   According to TSG, plaintiff’s race “would not have altered

  the decision by TSG to comply with the terms of [the Exclusive

  Agreement],” and “[i]t would terminate any physician’s arrangement

  upon request by HMA.”      (Id.)

        In her Response, plaintiff argues that she has provided

  evidence that TSG’s asserted reason for her termination, that is

  TSG’s obligation to honor HMA’s wishes, is pretextual.                 (Doc.

  #258, p. 14.)      She also argues that she has presented evidence

  that had she been a white male physician, like Dr. Childress, she

  would have been able to maintain her job.            (Id.)    Accordingly,

  plaintiff asserts that drawing all inferences in her favor, a

  reasonable fact-finder could conclude that TSG “served as a but-




                                       - 18 -
Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 19 of 20 PageID 5575



  for cause of her injury by choosing not to investigate or to notify

  [HMA] that its decision to terminate [plaintiff] based on the

  accusation of a discriminator would be a discriminatory act.”

  (Id.)

        To make a prima facie case of but-for causation, plaintiff

  “must show either a similarly situated comparator who was not

  treated similarly under similar circumstances, or a ‘convincing

  mosaic’ of circumstantial evidence suggesting [she] was terminated

  for discriminatory reasons.”           Biggers v. Koch Foods of Ala., LLC,

  2020 WL 2312033, *5 (M.D. Ala. May 8, 2020) (citing Lewis v. City

  of Union City, Ga., 918 F.3d 1213, 1220 (11th Cir. 2019)).                Having

  considered the record, the Court finds plaintiff has adduced

  sufficient evidence to create a jury question on whether her race

  was     the   but-for    cause    of    her     termination.       As   discussed

  previously, there is evidence in the record to support a finding

  that TSG’s explanation for plaintiff’s termination is pretextual,

  as well as evidence to suggest Dr. Childress was treated more

  favorably than plaintiff.         Accordingly, the Court cannot say that

  a reasonable fact-finder would conclude plaintiff’s race was not

  the cause of her termination, and therefore summary judgment is

  inappropriate.          See   Perry,   809    Fed.   App’x   574   (Hinkle,   J.,

  concurring) (“[T]he record would support a finding that Dr. Perry

  would not have lost her job had she been a white man instead of an




                                         - 19 -
Case 2:13-cv-00036-JES-NPM Document 276 Filed 07/14/20 Page 20 of 20 PageID 5576



  African American woman.       And the record would support a finding

  that both TSG and Naples HMA knew it.             These issues must be

  resolved by a jury.”).

        Accordingly, it is hereby

        ORDERED:

        Defendants The Schumacher Group of Louisiana, The Schumacher

  Group of Florida, and Collier Emergency Group, LLC’s Motion for

  Summary Judgment (Doc. #244) is DENIED.

        DONE AND ORDERED at Fort Myers, Florida, this            14th     day

  of July, 2020.




  Copies: Counsel of record




                                    - 20 -
